Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 44-56, in the reply filed on 06/13/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 44-56 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Frul et al. (Pub No 2002/0162940).
With regards to claim 44, Frul teaches a mold layer assembly comprising a carrier (3) defining a mold contact face (upper face) on a first side and a temperature control face on a second opposite side in which the temperature control face is separated into a plurality of temperature control zones each comprising a fluid chamber at least partially defined by the temperature control surface (Fig. 2a, 2b) and an insert (active layer 4) defining a mold profile for forming a molded article in which the insert is disposed in the carrier such that the insert overlaps at least one of the temperature control zones (Fig. 1, 2a, 2b, ¶ 0025-0029).  
With regards to claim 45, Frul teaches that the insert overlaps a plurality of temperature control zones (Fig. 1, 2a, 2b).
With regards to claim 46, Frul teaches that the lower surface of the insert is in direct thermal contact with at least one fluid chamber (Fig. 1, 2a, 2b, ¶ 0028-0029).
With regards to claims 47 and 53, Frul teaches that the carrier supports the insert with a surface (Fig. 1, ¶ 0025).
With regards to claims 48 and 54, Frul teaches that the carrier comprises an opening for the insert (Fig. 2a).
With regards to claims 49 and 50, Frul teaches that the fluid chambers contain a rectangular lattice of ribs in which the support surface comprises the end of the ribs (see ribs visible and flush with the outer surface of carrier 3 in Fig. 2b against which insert 4 is placed).
With regards to claim 51 and 52, Frul teaches a concavity (arch shape) away from the upper surface towards the interior of the support structure (3) which the ribs follow (Fig. 2b) and form an impingement region (¶ 0028-0029).
With regards to claims 55 and 56, Frul teaches that each region comprises a nozzle for applying a heating medium or fluid to the mold layer (¶ 0028) each nozzle interpreted to read upon a temperature control assembly comprising a heater.  Frul teaches that the temperature control assemblies (plurality of nozzles) is controllable by turning on and off a blower to individually heat each of the chambers ( ¶ 0033-0034).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742